Title: From George Washington to Battaile Muse, 12 March 1789
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon March 12th 1789

Your Letters of the 16th and 25th Ullto are before me. The draft upon Mr Wales for £20 enclosed in the former was duly discharged by him. The order for one hundred barriels of flour enclosed in the letter is herewith returned—Altho’ the Cash, as any thing that could produce it, would be very acceptable to me at present, yet I am not so much in want of it as to sink 20 per Cent to obtain it—which I must have done, had I taken your flour @ 26/ when the highest price that can be got for it in Alexandria is 21/6 or 22/ if the cash is paid immediately.
As I do not yet know what will be the Amount of my taxes for this year and have some certificates of my own I must decline your offer to lodge a sum in the hands of the Sheriff in Interest Warrants to discharge my taxes.
I wrote to you on the 21st Ulto by Colo. Willis, and gave you my instructions very fully with respect to the management of my Lands under your care—I must therefore refer you to that letter for any information you wish upon this head.
I have enclosed you a bond of Kennedy’s and Speake’s which I would wish you to put in suit immediately if there is any prospect of recovering either from the principal or Security—I have also sent you the draft of an advertisement which I will thank you to have inserted in the Winchester paper for four weeks and pay the printer therefor.
I mentioned in my last my acceeding to ten per Cent on your collection of my Rents &ca if that rate was allowed by others of the same business, but I presume that you are to get in what

is now due on the usual rate of 6 per Cent, and that the ten percent will commence upon the collection of future Rents. I am. &ca

Go: Washington

